                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )                  Criminal No.: 14-cr-10363-RGS-7
      v.                            )
                                    )
(7) SHARON P. CARTER,               )
                                    )
            Defendant.              )
____________________________________)


                        NOTICE OF CHANGE OF FIRM ADDRESS

       Please be advised that Michael J. Pineault, counsel of record for Defendant Sharon

Carter, gives notice of his new firm address:

               Michael J. Pineault (BBO #555314)
               CLEMENTS & PINEAULT, LLP
               225 Franklin Street, 26th Floor
               Boston, Massachusetts 02110
               Tel.: (857) 445-0133
               mpineault@clementspineault.com


                                                Respectfully submitted,

                                                /s/ Michael J. Pineault
                                                Michael J. Pineault (BBO #555314)
                                                CLEMENTS & PINEAULT, LLP
                                                225 Franklin Street, 26th Floor
                                                Boston, MA 02110
                                                Tel.: 857.445.0133
                                                mpineault@clementspineault.com

Dated: April 19, 2019
                                CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2019, I electronically filed the foregoing using the
CM/ECF system, which will send electronic mail notification to all registered participants, and
paper copies will be sent to those indicated as non-registered participants.

                                             /s/ Michael J. Pineault
                                             Michael J. Pineault




                                                2
